DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
     Applicant's election with traverse of Invention II (Claims 3, 22-26, 34) in the reply filed on 10/6/2022 is acknowledged.  The traversal is on the ground(s) that all claims of Inventions I-IV should be examined together since only a conclusory statement was made that there is a serious search and examination burden if restriction were not required, and that no reasons were provided as to why there would be a search burden. This is not found persuasive. It is noted that at least one (or more) of (a)-(c) in MPEP 808.02 must be shown, and that by a showing of one or more of (a)-(c), a conclusion of burden is made. In the instant case, classification is only one of several reasons for showing serious burden on the Examiner if no restriction were required. Section 10 of the Office Action dated 9/1/2022 makes it clear that, along with having different classifications, the inventions having diverging subject matter, the inventions requiring different fields of search, prior art applicable to one invention may not be applicable to another invention, and different inventions may raise different non-prior art issues under 35 U.S.C. 101 and 112, 1st paragraph, are all also valid reasons that show serious burden on the Examiner if no restriction were required. Clearly, because of the myriad of mutually exclusive subject matter (as set forth in Section 6 of the Office Action dated 9/1/2022), each of the inventions, contrary to Applicant’s assertion, will necessarily require a different field of search, and thus, each invention will likely involve different prior art that is not applicable to other inventions. Thus, because of this reason, the Examiner concludes that there is a serious search and examination burden if restriction were not required. Further, Applicant’s response is purely argumentative and fails to provide any evidentiary support to show that having to search so many different mutually exclusive subject matter (i.e. multiple different distinct inventions) would not have been a serious burden to the Examiner.  Additionally, MPEP 806.05 and 806.05(j) dictates that related, distinct inventions may be restricted if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Each of Inventions I-IV, as claimed, were shown to comply with each of these requirements in Sections 6-7 of the Office Action dated 9/1/2022.
The requirement is still deemed proper and is therefore made FINAL.
     Claims 2, 4-5, 27-33, 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/6/2022.

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 2/21/2020.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Examples of such errors are set forth below.
     The disclosure is objected to because of the following informalities: 
Page 10, line 9; Page 11, line 17- ‘centring’ should read ‘centering’.  
Appropriate correction is required.

Claim Objections
     Claims 1-5, 32-33 are objected to because of the following informalities:  
With respect to Claim 1, line 8, use of ‘and/or’ creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.
Claims 2-5 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 2 does not end in a period.  See MPEP 608.01(m).
Claim 32 does not end in a period.  See MPEP 608.01(m).
Claim 33 is dependent on Claim 32, and hence inherits the deficiencies of Claim 32.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
     The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

     Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
     Dependent Claim 22 recites the limitation ‘the second coating is configured to provide a notch filter’.  Additionally, Parent Claim 21 further recites ‘the second coating is configured to provide anti-reflection and colour correction’.  According to Figures 3-5 of the instant application, the colour corrective anti-reflection coating solely provides the anti-reflection property and the generic cut-off/cut-on bands at approximately 440 nm and 660 nm for colour correction.  Page 10, lines 17-22 further disclose that the reflective notch of the optical element is solely provided by the optical filter coating, and not the colour corrective anti-reflection coating.  Thus, the limitation in Claim 22 appears problematic since the colour corrective anti-reflective coating is recited to also provide the notch filter property.  Therefore, it appears that Claim 22 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 23-24 are dependent on Claim 22, and hence inherit the deficiencies of Claim 22.

Allowable Subject Matter
     Claims 21, 25-26, 34 are allowed.
     Claim 1 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
     Claim 3 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 107505668 A to Ma et al.
EP 1275986 A2 to Suzuki et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
11/2/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872